Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Amendment filed 04/06/2021.
Claims 1-21 have been examined.

Response to Amendment
In the instant amendment, claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 have been amended.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In this case, the limitations recited in claims 1, 8, and 15 of "providing, by the second service system, the attribute data in the second format to a fourth service system that provides attribute data in a fourth format for the fourth service system to perform data conversion based on the original event attributes and the attribute data in the second format to obtain updated event attributes." cannot be found specifically in the specification. Applicant has not provided any figure or paragraph as supporting the amended limitations.  Furthermore, after reviewing the specification, examiner has only found the specification to recite: “Assume that there are four "providing, by the second service system, the attribute data in the second format to a fourth service system that provides attribute data in a fourth format for the fourth service system to perform data conversion based on the original event attributes and the attribute data in the second format to obtain updated event attributes." Therefore, examiner requests further support or removal of such new matter. Claims 2-7, 9-14 and 16-21 are rejected based on dependency to claims 1, 8 and 15.


Allowable Subject Matter
Claims 1-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Arts:
US 2006/0053477 to Grabarnik
[0009] Embodiments of the present invention provide methods, systems and/or computer program products for generating a common event format representation of information from a plurality of messages. In some embodiments, the method may include parsing a rule associated with a current message to determine if a property of a common event format representation for the current message is to be populated with a property value from a previous message, obtaining the property value from the previous message if the rule specifies to obtain the property value from the previous message, and populating the common event format representation for the current message with the obtained property value from the previous message. In other embodiments, obtaining the property value may include generating a computed key based on properties of the current message that are common to the previous message, and identifying the previous message based on the key of the current message. In further embodiments, the method may include parsing the rule associated with the current message to determine if the property of the common event format representation for the current message is to be populated with a property value determined by specified code, obtaining the property value using the specified code if the rule specifies to obtain the property value using the specified code, and populating the common event format representation for the current message with the obtained property value obtained using the specified code. 

US 2007/0162470 to Chang
[0028] FIG. 1 is a block diagram of an exemplary conventional event correlation system 100 for business performance management. The event correlation system 100 accepts input events, such as Event-1 130-1 and Event-2 130-2 (collectively known as input events 130 hereinafter) that are each composed of name-value pairs, including the following names: ID (an event identifier), buyer (a buyer), name (the name of an item), and quantity (the quantity of the associated item). The event correlation system 100 comprises an event correlation engine 110 that accepts input events 130 in name-value pair format, e.g. Event-1 and Event 2. ( Event correlation system 100 cannot, however, process data that is in a structured format, e.g., XML.) A rule session 105 contains rules instructing the correlation engine 110 on how to correlate the input events 130. For example, an exemplary rule instructs the correlation engine 110 to aggregate events based on the ID. The action session 107 contains information (e.g., instruction(s)) describing how the correlation engine 100 should format the correlated output data via Dashboard 170. An exemplary instruction may instruct the correlation engine 110 to create a new entry using the ID, name, quantity, and buyer as fields in that order, and to display the new entry 180-2 in the output table of Dashboard 170. In another exemplary embodiment (not shown), input events 130 that contain matching name-value pairs may be displayed in a single entry with one field indicating the number of input events 130 that have the associated values. It should be noted that the conventional systems, e.g., exemplary conventional event correlation system 100, require a user to write the rules of rule session 105 and the instructions of action session 107 based on a name-value pair format. 

US 2007/0255529 to Biazetti
[0019] As shown in FIG. 3, an event provider implements the methods in the " event definition provider" interface 50 in order to provide metadata information about a specific event format 110, including the different event types 120 available within that format (which can be organized in a hierarchy) and the attributes 130 contained by each event type (as well as any constraints on the values those attributes can assume). This metadata information is presented to the rule writer and then used to create CEP correlation rules 20 by selecting those event types 120 (e.g., ServerStatusUpdate) to be used by a rule. Attributes 130 of these event types 120 to be used in logical expressions of the rules (e.g., cpuUsage>0.95) are also selected. These steps are part of the creation of rules 20 that perform correlations between different events 100 expressed in different formats 110. 
[0020] The CEP engine 10 which processes these rules 20 utilizes the "runtime event wrapper" 40 such that different event types 120 of different formats 110 are correlated with each other to detect common attributes (as defined by the rules 20) when they are encountered. An event 100 maintains its own original format 110 and a specific event attribute 130 is checked by requesting its value from the "runtime event wrapper" 40. In this way, the invention handles heterogeneously formatted complex events "on the fly" to improve system performance through a real-time utilization (or "late binding") of a specific event format which only occurs during "runtime" (or actual system processing of the event). 

The prior art of record (Duftler in view of Ma, Miller, Grabarnik, Chang and Biazetti) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... performing, by the second service system, data filling to the original event attributes to obtain the attribute data in the second format based on the support data and a pre-configured event correlation configuration that comprises an attribute configuration; and providing, by the second service system, the attribute data in the second format to a fourth service system that provides attribute data in a fourth format for the fourth service system to perform data conversion based on the original event attributes and the attribute data in the second format to obtain updated event attributes.” and similarly recited in such manners in other independent claims 8 and 15.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday and the second Friday of the bi-week from 7:30AM to 5:00PM.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300. 
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193